                                                                            '

                         IN THE UNITED STATES DISTRICT COURT!
                                                             I
                      FOR THE WESTERN DISTRICT OF PENNSYLVA~IA
                                                                            !


     NEW ENTERPRISE STONE & LIME CO., )                      Case No. 3:18~cv-4
     INC.,                            )
                                                  )
                 Plaintiff,                       )          JUDGE KIM R. GIBSON
                                                  )
          v.                                      )
                                                  )
 TEAMSTERS, CHAUFFEURS,                           )
 WAREHOUSEMEN AND HELPERS,                        )
 LOCAL UNION NO. 110,                             )
                                                  )
                 Defendant.                       )


                                   MEMORANDUM OPINION

I.       Introduction

         Pending before the Court is Plaintiff New Enterprise Stone & Lime Company, Inc.'s

("NESL") Motion for Summary Judgment (ECF No. 26) and Defendant Teamsters, Chauffeurs,

Warehousemen and Helpers Local Union No. llO's (the "Union") Motion for Judgment on the

Pleadings or in the Alternative Motion for Summary Judgment (ECF No. 23). These motions have

been fully briefed and are ripe for disposition. (See ECF Nos. 24, 25, 27, 28, 30-33.)

         This case arises from a dispute over the arbitrability of a grievance filed by Charles Frye

(the "Frye Grievance"), who was an employee of Plaintiff and represented by Defendant. In

short, Frye sought to take his grievance over vacation pay entitlement to arbitration under the

terms of the collective bargaining agreement (the "CBA"). The present case ensued when Plaintiff

filed its Complaint in this Court seeking a declaratory judgment that th~ Frye Grievance is not

arbitrable.
        For the reasons that follow, Plaintiff's Motion for Summary J4dgment (ECF No. 26) is
                                                                           I
                                                                           '

DENIED, and Defendant's Motion for Judgment on the Pleadings or           ili the Alternative Motion
for Summary Judgment (ECF No. 23) is GRANTED.

II.    Jurisdiction and Venue

       The Court has federal question jurisdiction over this case pursuant to 28 U.S.C. § 1331

because this is an action against a labor organization under the Labor Management Relations Act

of 1947, 29 U.S.C. § 141 et. seq. (See ECF No. 11[1[ 7-13; ECF No. 7 'Il'Il 7-13.) Venue is proper in

the Western District of Pennsylvania pursuant to 29 U.S.C. § 185(a), (c), under which venue is

proper in any district court in the United States having jurisdiction of the parties.

III.    Procedural History

        Plaintiff initiated this lawsuit by filing the Complaint on January 4, 2018. (ECF No. 1.)

Plaintiff seeks a declaratory judgment that the Frye Grievance is not arbitrable and that Plaintiff

has no obligation to arbitrate the Frye grievance under the CBA. (Id. i'H 43-49.) Plaintiff also

seeks to enjoin Defendant from proceeding in arbitration on any issues concerning the Frye

Grievance. (Id. 'H'H 50-54.)

       In response, Defendant filed an Answer on March 4, 2018, asking the Court to deny

Plaintiff's requests for injunctive and declaratory relief and bringing a counterclaim against

Plaintiff to compel arbitration.    (ECF No. 7 'H'H 54-62.)      Plaintiff filed an Answer to the

Counterclaim on March 4, 2018. (ECF No. 8.)

       Defendant filed this Motion for Judgment on the Pleadings or in the Alternative Motion

for Summary Judgment (ECF No. 23) on September 30, 2018. Plaintiff filed its Motion for
                                                                               I




                                                 -2-
Summary Judgment (ECF No. 26) the next day on October 1, 2018. Tiie briefing and responses
                                                                             !

on these motions concluded on October 31, 2018. (See ECF Nos. 24, 25, 27, 28, 30-33.)

IV.     Factual History

        The following facts are undisputed unless otherwise noted. 1

        Plaintiff and Defendant have been parties to several, successive collective bargaining

agreements covering NESL employees at its Roaring Spring, Blair County, Pennsylvania facilities,

including Charles Frye. (ECF No. 1 <JI 14.) The relevant CBA between Plaintiff and Defendant

went into effect on December 15, 2015, and expired on January 31, 2019. (Id. <JI 15; ECF No. 1-2.)

The CBA contains a grievance and arbitration procedure in Article 16. (ECF No. 1 <JI 16.) Section

16.01 of the CBA states that "[NESL] and the Union agree to the following [arbitration] procedure

for the adjustment of any grievances or disputes arising from the imposition of discipline or the

alleged violation of any of the Articles of this Agreement." (Id. <JI 16; ECF No. 1-2 at 16.) Article

13 of the CBA provides for NESL employees' vacation eligibility. (ECF No. 1 <[<JI 17-19; ECF No.

1-2 at 13-14.) Specifically, Section 13.01 of the CBA states that "[a]ll employees covered by this

agreement shall be eligible for such vacations as are hereinafter set forth," provided that certain

requirements are met by the employee. (ECF No. 1-2 at 13.)

       In September 2017, Mr. Frye gave notice to Plaintiff that he would retire from NESL in

October 2017. (ECF No. 1 <JI 21.) After making his retirement announcement, Mr. Frye asked

Plaintiff whether he would receive vacation pay in 2018 for the vacation that he worked for in

2017. (Id. <JI 25.) Plaintiff told Mr. Frye that he would not receive suqh vacation pay in 2018,
                                                                                 I




1The Court derives these facts from the Complaint (ECF No. 1) as it is required!to do so when assessing a
                                                                                 I

motion for judgment on the pleadings. These material facts are undisputed as ~tated in the Answer (ECF
No. 7).


                                                  -3-
because his retirement date would preclude his working on or after Japuary 1, 2018. (Id. <JI 26.)

Mr. Frye retired on October 27, 2017. (Id. <JI 31.)

          Plaintiff has not paid Mr. Frye any vacation pay for 2018. (Id. 'H 32.) On November 14,

2017, Mr. Frye filed the Frye Grievance, alleging that he was entitled to be paid in 2018 for

vacation days which he worked in 2017. (Id. <JI<Jl 33-34.) Letters regarding the merits of the Frye

Grievance were exchanged between the parties until the present case was filed in this Court. (Id.

<JI<j[ 35-41.)


V.        Legal Standard

                 A. Judgment on the Pleadings

         Federal Rule of Civil Procedure 12(c) provides that "[a]fter the pleadings are closed-but

early enough not to delay trial-a party may move for judgment on the pleadings." Fed. R. Civ.

P. 12(c). Under Rule 12(c), judgment will not be granted unless the movant clearly establishes

that no material issue of fact remains to be resolved and that he is entitled to judgment as a matter

of law. Minn. Lawyers Mut. Ins. Co. v. Ahrens, 432 F. App'x 143, 147 (3d Cir. 2011) (quoting Rosenau

v. Unifund Corp., 539 F.3d 218, 221 (3d Cir. 2008)). Courts must view the facts presented in the

pleadings and the inferences to be drawn therefrom in the light most favorable to the nonmoving

party. Id. (quoting Rosenau, 539 F.3d at 221). The facts presented in the pleadings include those

from exhibits attached to the pleadings. See Fed. R. Civ. P. lO(c).

                 B. Summary Judgment

           "Summary judgment is appropriate only where ... there is nd genuine issue as to any

material fact ... and the moving party is entitled to judgment as a matter of law." Melrose, Inc. v.

Pittsburgh, 613 F.3d 380, 387 (3d Cir. 2010) (quoting Ruehl v. Viacom, Inc., 500 F.3d 375, 380 n.6 (3d


                                                  -4-
Cir. 2007)); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Fed.~- Civ. P. 56(a). Issues of

fact are genuine "if the evidence is such that a reasonable jury could return a verdict for the
                                                                              1




nonmoving party." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also McGreevy v.

Stroup, 413 F.3d 359, 363 (3d Cir. 2005). Material facts are those that will affect the outcome of the

trial under governing law. Anderson, 477 U.S. at 248. The Court's role is "not to weigh the

evidence or to determine the truth of the matter, but only to determine whether the evidence of

record is such that a reasonable jury could return a verdict for the nonmoving party." Am. Eagle

Outfitters v. Lyle & Scott Ltd., 584 F.3d 575, 581 (3d Cir. 2009). "In making this determination, 'a

court must view the facts in the light most favorable to the nonmoving party and draw all

inferences in that party's favor."' Farrell v. Planters Lifesavers Co., 206 F.3d 271,278 (3d Cir. 2000)

(quoting Armbruster v. Unisys Corp., 32 F.3d 768, 777 (3d Cir. 1994)).

        The moving party bears the initial responsibility of stating the basis for its motion and

identifying those portions of the record that demonstrate the absence of a genuine issue of

material fact. Celotex, 477 U.S. at 323. If the moving party meets this burden, the party opposing

summary judgment "may not rest upon the mere allegations or denials" of the pleading, but

"must set forth specific facts showing that there is a genuine issue for trial." Saldana v. Kmart

Corp., 260 F.3d 228, 232 (3d Cir. 2001) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574,587 n.11 (1986)). "For an issue to be genuine, the nonmovant needs to supply more than

a scintilla of evidence in support of its position-there must be sufficient evidence (not mere

allegations) for a reasonable jury to find for the nonmovant." Coolspring $tone Supply v. Am. States

Life Ins. Co., 10 F.3d 144, 148 (3d Cir. 1993); see also Podobnik v. U.S. Posta,l Serv., 409 F.3d 584, 594

(3d Cir. 2005) (noting that a party opposing summary judgment "must present more than just



                                                   -5-
bare assertions, conclusory allegations or suspicions to show the exist~nce of a genuine issue")

(internal quotation marks omitted).

VI.    Discussion

           A. The Parties' Arguments

       Defendant argues that the Frye Grievance is substantively arbitrable under the three-step

analysis of USW, AFL-CIO-CLC v. Rohm & Hass Co., 522 F.3d 324,331 (3d Cir. 2008). (ECF No. 24

at 9-11.) To determine if a grievance is substantively arbitrable, the Court must determine: 1)

whether the present dispute comes within the scope of the arbitration clause; 2) whether any other

provision of the contract expressly excludes the present dispute from arbitration; and 3) whether

there is any other "forceful evidence" indicating that the parties intended such an exclusion. Id.

Defendant alleges that the Frye Grievance falls within the CBA because it states a violation of

Article 13, the vacation entitlement provision of the CBA. (Id. at 11.) The parties agreed in Article

16 that arbitration would be the procedure to resolve "any grievance or dispute" arising from an

alleged violation of any article of the CBA. (Id.)

       Defendant asserts that disputes over vacation entitlement fall within the scope of the

arbitration clause of the CBA, making the Frye Grievance arbitrable. (Id.) Next, Defendant asserts

that there is no clause in the CBA that expressly excludes disputes over vacation entitlement from

the arbitration clause. (Id. at 13.) Defendant points to the language of the CBA, which expressly

excludes certain disputes from arbitration (such as the termination of temporary employees

under Article 9) and does not contain any similar exclusionary language for disputes over

vacation entitlement. (Id.)     Finally, Defendant argues that Section i4.03 of the CBA is not

"forceful evidence" indicating that the parties intended the Frye Grievance to be excluded from



                                                 -6-
arbitration. (Id. at 16.) Defendant states that under Nolde Bros., Inc. -µ. Local No. 358, Bakery &

Confectionery Workers Union, 430 U.S. 243, 255 (1977), if there is an intdrpretation of a CBA that

covers the asserted dispute, the court must adopt that interpretation. (I'd.)

        Plaintiff argues that because Frye retired before January 1, 2018, Frye was not an employee

as of that date. (ECF No. 27 at 5-6.) He was therefore not subject to Article 13 of the CBA. (Id. at

6.) Plaintiff argues that the Frye Grievance is not predicated on any specific provision in the CBA

because Mr. Frye was not covered by the CBA. (Id. at 7.) Therefore, the parties did not agree to

arbitrate the Frye Grievance and Defendant is not entitled to a presumption of arbitrability. (Id.)

        Plaintiff also asserts that Defendant is trying to incorporate a provision of a prior CBA

that provided for retiree vacation pay benefits into the current CBA. (Id. at 11.) Because there

was no express intent to incorporate that provision, Defendant cannot rely on it to make the Frye

Grievance arbitrable. (Id.)     Under an examination of the CBA, the Frye Grievance does not fall

within the "zone of interests" protected by the CBA because it does not plausibly allege any

violation of the current CBA. (Id. at 5.) Plaintiff concludes that it is entitled to a declaration that

the Frye Grievance is not substantively arbitrable and that Defendant cannot take further steps to

attempt to arbitrate it. (Id. at 12.)

            B. Defendant Is Entitled to Judgment on the Pleadings Because the Frye Grievance
               Is Substantively Arbitrable

        The Court is presented with a single issue at this stage: whether the Frye Grievance is

substantively arbitrable.     If the Frye Grievance is arbitrable, this Court must dismiss the

Complaint and grant judgment in favor of Defendant. If the Frye Grievc)nce is not arbitrable, this

Court has discretion as to whether to issue declaratory or injunctive relief in favor of Plaintiff.




                                                  -7-
The issue of whether Mr. Frye is entitled to vacation pay is not the isfue presently before this

Court.    The merits of the underlying dispute may not be determi~ed at this stage in the

proceeding. See United Steelworkers of Am. v. Am. Mfg. Co., 363 U.S. 564, 567-68 (1960).

         There are no disputes of material fact regarding the language of the CBA nor the

allegations of the Frye Grievance. Both parties have consented to the arbitration clause in Article

16 of the CBA. The Court must now determine which party, if any, is entitled to judgment as a

matter of law.

         By the plain language of the CBA, the Frye Grievance is substantively arbitrable. To

determine if a grievance is substantively arbitrable, the Court must determine: 1) whether the

present dispute comes within the scope of the arbitration clause; 2) whether any other provision

of the contract expressly excludes the present dispute from arbitration; and 3) whether there is

any other "forceful evidence" indicating that the parties intended such an exclusion. Rohm &

Hass Co., 522 F.3d at 331. This Court holds that the Frye Grievance alleges a grievance that is

arbitrable under the CBA, no other provision of the CBA expressly excludes that kind of grievance

from arbitration, and there is no forceful evidence in the CBA that the parties intended to exclude

the grievance from arbitration.

                     1. Disputes over Vacation Pay Entitlement Are Within the Scope of the
                        Arbitration Clause of the CBA

         The Frye Grievance alleges a grievance that is arbitrable under the CBA. For a grievance

to be arbitrable "the subject matter of the grievance [must be] one that is within the zone of

interests that have received protection in the collective bargaining ag*ement and one that the

parties have agreed to arbitrate." Rite Aid of Pa., Inc. v. United Food & Commercial Workers Union,




                                                -8-
Local 1776, 595 F.3d 128, 133 (3d Cir. 2010) (internal quotation marksi omitted) (quoting E.M.
                                                                            !




Diagnostic Sys., Inc. v. Local 169, Int'l Bhd. Of Teamsters, Chauffeurs, Wareh&usemen & Helpers of Am.,

812 F.2d 91, 95 (3d Cir. 1987)). Additionally, when the parties have a collective bargaining

agreement containing an arbitration provision, there is a presumption in favor of arbitrability.

Lukens Steel v. United Steelworkers of Am., 989 F.2d 668,673 (3d Cir. 1993) (citing AT&T Techs., Inc.

v. Commc'n Workers of Am., 475 U.S. 643, 650 (1986)). That presumption applies here.

       The grievance and arbitration procedure of Article 16 of the CBA is broad. Plaintiff and

Defendant agreed to use Article 16 to resolve "any grievances or disputes" arising from an

"alleged violation of any of the Articles of this Agreement." (ECF No. 1-2 at 16.) Although it is

not so broad as to include any dispute between the parties, it requires any allegation of a violation

of the CBA to go through the Article 16 process. (Id.) Article 16 describes the dispute resolution

process and provides that "the matter may be referred to arbitration" in which "[t]he decision of

the arbitrator shall be final and binding on the parties." (Id. at 17.) Article 13 can be violated if

Plaintiff does not provide vacation benefits to a NESL worker who is entitled to them. (Id. at 13.)

Article 13 applies to "[a]ll employees covered by this Agreement" and the CBA was effective

between 2015 and 2019. (Id., ECF No. 1 <_II 15.) The covered employees include "Roaring Spring

truck drivers and production and maintenance employees." (ECF No. 1-2 at 4.)

       The parties do not dispute that Mr. Frye was a Roaring Springs employee when the CBA

was in effect. (ECF No. 1 <_II<_![ 14-15.) Moreover, the grievance was filed on November 14, 2017,

which was during the term of the CBA. (Id.      <_II   33.) Because Mr. Frye was an employee during

the term of the CBA and filed his grievance within that term, Mr. Frye \\1aS an employee covered

by the CBA and entitled to the benefits and procedures of the CBA.



                                                  -9-
        The Frye Grievance alleges that Plaintiff violated Article 13 of t~e CBA by denying Mr.

Frye vacation benefits he earned in 2017. This grievance falls squarely within the plain language

of the arbitration clause because it is an alleged violation of an article of the CBA. This is an

interpretation consistent with "ordinary principles of contract law." M&G Polymers USA, LLC v.

Tackett, 135 S. Ct. 926, 933 (2015).

        Plaintiff asserts that Cup v. Ampco-Pittsburgh Corp., 903 F.3d 58 (3d Cir. 2018) controls this

case. It does not. Cup is distinguishable in important aspects from the present case. In Cup, the

union member filed a grievance under a CBA that was adopted after he retired. Id. at 60. He

attempted to use the arbitration procedure in the new CBA to arbitrate health care benefits for

retirees that were provided for in a separate document called the memorandum of

understanding. Id. The memorandum of understanding did not contclin an arbitration clause.

Id. Additionally, the claim for retiree healthcare benefits did not fall within the scope of the

arbitration clause in the CBA. Id.

       The Court held that former employees "who retired before the CBA went into effect" were

not employees under that CBA because they had to be "employees ... as of the date of this

Agreement." Id. at 63 (emphasis added). Therefore, the retirees could not use the arbitration

procedure in the CBA because they were not covered by the CBA. Id. The Court also held that

the CBA did not incorporate the memorandum of understanding because there was no express

intent to incorporate it in the CBA. Id. at 64.

       Cup is distinguishable from this case in three ways. First, the parties agree that Mr. Frye

was a NESL employee during the term of the CBA, which was effective between 2015 and 2019.

The union members in Cup had retired before the CBA was effectiv~, so they could not be


                                                  -10-
employees under the CBA. Second, the document providing for the ben~fits that gave rise to the
                                                                           '
                                                                           i'

Frye Grievance was the CBA itself, which contained an arbitration iclause for that type of

grievance. In Cup, the document providing for the benefits that gave rise to the retirees' grievance

was separate from the CBA and did not contain an arbitration clause. Third, Defendant is not

trying to incorporate another document into the CBA here. Plaintiff misstates the nature of

Defendant's argument. Defendant is not arguing that because retirees were mentioned in a prior

CBA, that reference was incorporated here. Instead, Defendant is asserting that Mr. Frye was a

NESL employee under the CBA and the language in that CBA provides for vacation pay which

Mr. Frye did not receive. That type of grievance falls within the plain language of the CBA. The

arbitration provision exists as a way for workers like Mr. Frye to arbitrate disputes under the

CBA with Plaintiff. This Court therefore concludes that the Frye Grievance is within the "zone

of interests" receiving protection in the CBA and is a grievance that the parties have agreed to

arbitrate.

                     2. No Other Provision of the CBA Expressly Excludes Disputes over
                        Vacation Pay Entitlement from Arbitration

        The CBA does not include any language that excludes the Frye Grievance from the broad

coverage of Article 16's grievance and arbitration procedure.· Although the coverage of Article

16 is broad, certain subjects are excluded from the grievance and arbitration procedure in the

CBA. For example, Section 9.01 states that "probationary employees shall have no seniority rights

and may be disciplined, terminated or laid off at any time in the sole discretion of the Company,

not subject to the grievance and arbitration procedure." (ECF No. 1-2 c'jt 7.) Article 13 contains
                                                                          I



no similar exclusionary language. (See id. at 13-14.) The parties' express exclusion of other




                                               -11-
categories of subject matter from the arbitration clause indicates the p*ties knew how to limit

the categories of arbitrable subject matter. See, e.g., Lukens Steel, 989 F.2d at 673 n.4 (citing Eichleay

Corp. v. Int'l Ass's of Bridge, Structural Ornamental Iron Workers, 944 F.2d 1047, 1058 (3d Cir. 1991)).

Under Rohm & Hass Co., the absence of an express exclusionary provision here means that the

Frye Grievance is not excluded from Article 16. 522 F.3d at 331.

        Plaintiff is unable to point to any provision of the CBA that expressly excludes this type

of Article 13 grievance from the scope of the arbitration clause in Article 16. Plaintiff relies on

Section 24.03 of the CBA to assert that it excludes the Frye Grievance from arbitration. However,

Section 24.03 does not bar any particular types or kinds of grievances. It instead states that the

CBA cancels and supersedes all previous agreements of the parties and represents the full

agreement of the parties. (See ECF No. 1-2 at 22.) It makes no mention of the exclusion of

grievances like the one filed by Mr. Frye. Because the Frye Grievance falls within the scope of the

arbitration clause of the CBA and there is no other express provision excluding the grievance

from arbitration, the Frye Grievance is substantively arbitrable.

                      3. The CBA Contains No Forceful Evidence Indicating that the Parties
                         Intended Disputes over Vacation Pay Entitlement to Be Excluded from
                         Arbitration

       There is no other evidence outside of the language of Article 13 in the CBA that indicates

that the parties intended the Frye Grievance to be excluded from arbitration. Absent express

exclusionary language in the CBA, Plaintiff must overcome a strong presumption in favor of

arbitrability. "[A]n order to arbitrate [a] particular grievance should not be denied unless it may

be said with positive assurance that the arbitration clause is not susceptible of an interpretation




                                                  -12-
that covers the asserted dispute. Doubts should be resolved in favor of coverage." Nolde Bros.,

430 U.S. at 255.

        As discussed, the arbitration clause of Article 16 of the CBiA is susceptible to an

interpretation that encompasses the Frye Grievance.            That interpretation is also the most

straightforward interpretation under the plain language of the CBA. A critical examination of

the whole CBA shows that there is no forceful evidence that the pairties intended the Frye

Grievance to be excluded from arbitration. Section 24.03 does not provide such forceful evidence.

As discussed, that provision states that the CBA cancels and supersedes all previous agreements

of the parties and represents the full agreement of the parties. (See ECF No. 1-2 at 22.) That

provision cannot be fairly interpreted as excluding grievances like the Frye Grievance from the

scope of the arbitration clause. Plaintiff has failed to show that the parties intended the Frye

Grievance to be excluded from arbitration.          The Frye Grievance is therefore substantively

arbitrable.

        Because the Frye Grievance is substantively arbitrable, Defendant is entitled to judgment

on the pleadings.2




2 In the alternative, this Court grants the motion for summary judgment in favQr of Defendant. The Court
grants judgment on the pleadings here because the undisputed facts necessary to decide the motion came
from the Complaint and the CBA attached to the Complaint. Under a summ4ry judgment standard, the
Court would be able to look outside the pleadings, but still, would only find; it necessary to look at the
Complaint and the CBA to decide in favor of Defendant. Under both standard~, the Court must determine
if a party is entitled to judgment as a matter of law, which the Court has determined is the Defendant.


                                                  -13-
VII.   Conclusion

       For the foregoing reasons, Plaintiff's Motion for Summary Judgment (ECF No. 26) is

denied, and Defendant's Motion for Judgment on the Pleadings or in the Alternative Motion for

Summary Judgment (ECF No. 23) is granted. The Complaint is dismissed with prejudice.

       A corresponding order follows.




                                            -14-
                      IN THE UNITED STATES DISTRICT COURT                !


                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 NEW ENTERPRISE STONE & LIME CO., )                        Case No. 3:18-cv-4
 INC.,                            )
                                                 )
               Plaintiff,                        )         JUDGE KIM R. GIBSON
                                                 )
        v.                                       )
                                                 )
 TEAMSTERS, CHAUFFEURS,                          )
 WAREHOUSEMEN AND HELPERS,                       )
 LOCAL UNION NO. 110,                            )
                                                 )
               Defendant.                        )


                      +h                      ORDER

       NOW, this   \0       day of September, 2019, upon consideration of Plaintiff's Motion for

Summary Judgment (ECF No. 26) and Defendant's Motion for Judgment on the Pleadings or in

the Alternative Motion for Summary Judgment (ECF No. 23) and for the reasons set forth in the

Memorandum Opinion accompanying this Order, it is HEREBY ORDERED that Plaintiff's

Motion for Summary Judgment (ECF No. 26) is DENIED, and Defendant's Motion for Judgment

on the Pleadings or in the Alternative Motion for Summary Judgment (ECF No. 23) is GRANTED.




                                              BY THE COURT:




                                              KIM R. GIBSON
                                              UNITED STATES DISTRICT JUDGE
